DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restriction
Restriction to one of the following inventions is required under 35 USC § 121:
I. Claims 1-11, drawn to an aircraft gearbox, classified in B64C29/003.0016, B64C27/28.
II. Claims 12-14, drawn to a method for transitioning an aircraft from proprotor mode to airplane mode, classified in B64D35/04, 02.
The inventions are independent or distinct, each from the other because:
Inventions I and II are related as product and process of use.  The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product. See MPEP § 806.05(h).  In the instant case the process for using the product as claimed can be practiced with another materially different product (i.e., opening an inlet guide vane).
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
Inventions I and II require different elements for operation that would place a serious search and examination burden on the Examiner.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 USC § 103 or pre-AIA  35 USC § 103(a) of the other invention.
During a telephone conversation with Enrique Sanchez on Monday, 26 April 2021 a provisional election was made without traverse to prosecute the invention of Invention II, claims 12-14.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 1-11 withdrawn from further consideration by the Examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
The Examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined.
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 USC § 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 USC 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

In accordance with the oral restriction made above, Applicant filed the Preliminary Amendment, 04/26/2021.  Accordingly, claims 12-17 are examined herein below.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 1112 as disclosed on page 20 line 8.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities:
Page 6 line 1 – This portion of the sentence is grammatically incorrect.  Either the “a” should be deleted or the word “cores” should be the word “core” instead
Page 6 lines 10-11 – The following sentence does not make sense:  “A gearbox takes power from the engines provides the power to the rotor system and the thrust fan.”  It appears that perhaps a word or punctuation was inadvertently omitted between the words “engines provides.”  For example, the following sentence would make more sense, if, in fact, this is what the sentence is disclosing: “A gearbox takes power from the engines and provides the power to the rotor system and the thrust fan.”
Page 20 line 8 – FIG. 11 does not include “gear spline 1112.”


Claim Rejections - 35 USC § 112
The following is a quotation of 35 USC § 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 USC § 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 12-17 are rejected under 35 USC § 112(b) or 35 USC § 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 USC § 112, the applicant), regards as the invention.
The term "effectively matches" in claim 12 is a relative term which renders the claim indefinite.  The term "effectively" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  Claim 12 recites the limitation “the thrust fan’s rotation speed effectively matches the engine core’s rotation speed”.
Additionally, claims 13-14 are rejected because they depend from an indefinite independent claim.
Claims 15-17 each begin with the phrase “The method of claim 1.”  The claims are dependent on withdrawn claim 1, and they change statutory classes by being dependent on an apparatus claim.  For examination purposes, the claims are being examined as if they depend from method claim 12.
claims 15-17 should be written beginning with a gerund term as is customary in method claim language, as is used in claims 12-14, for example, “providing,” “opening,” and “feathering.”

Allowable Subject Matter
Claim 12 would be allowable if rewritten or amended to overcome the rejection(s) under 35 USC § 112(b) or 35 USC § 112 (pre-AIA ), 2nd paragraph, set forth in this Office Action.
Claims 15-17 would be allowable if rewritten to overcome the rejection(s) under 35 USC § 112(b) or 35 USC § 112 (pre-AIA ), 2nd paragraph, set forth in this Office Action and to include all of the limitations of the base claim and any intervening claims.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The prior art of record fails to show alone or in combination, the following, in summary, as claimed:
A method for transitioning an aircraft from proprotor mode to airplane mode that is providing power from an engine core to a rotor system via a rotor clutch, and opening an inlet vane to direct airflow to a thrust fan, and coupling the engine core and the rotor system to a thrust fan by selectively engaging a fan clutch when the thrust fan’s rotation speed matches the engine core’s rotation speed at a connect point of the fan clutch, and de-clutching the rotor system to transfer full power to the thrust fan.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 


Conclusion
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to TERRI L FILOSI whose telephone number is (571)270-1988.  The Examiner can normally be reached on Monday-Friday 7:00 AM -3:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Timothy D Collins can be reached on 571-272-6886.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 


/TERRI L FILOSI/Examiner, Art Unit 364419 June 2021

/TIMOTHY D COLLINS/Supervisory Patent Examiner, Art Unit 3644